DETAILED ACTION
Applicant's submission filed on 7 February 2022 has been entered.  Claims 21, 22, 24-26, 31, 32, 34-36 are currently amended; claim 1-20 are cancelled; claims 23, 27-30, 33, and 37-40 are previously presented; no claims have been added.  Claims 21-40 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 27-31, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US 2018/0049208 A1), hereafter referred Ozturk, in view of Ozturk et al. (US 2015/0189551 A1), hereafter referred Ozturk2, in view of Wietfeldt et al. (US 2011/0250926 A1), hereafter referred Wietfeldt, in view of Zhu et al. (US 2012/0315905 A1), hereafter referred Zhu, further in view of Guevin (US 2016/0270032 A1).  Ozturk, Wietfeldt, and Zhu were cited by applicant’s IDS filed 10 July 2020.

Regarding claim 21, Ozturk teaches a computer-implemented method for selecting a wireless transmission mechanism, comprising:
performing, by a computing device, a full-duplex communication session with a remote computing system, wherein the computing device includes a wireless wide area network (WWAN) radio chain arranged to communicate using WWAN technology and multiple wireless local area network (WLAN) radio chains arranged to communicate using WLAN technology (Ozturk, Fig. 1, [0035] and [0038]; in the wireless communication system that may include base stations, UEs, and a core network, the base station may schedule for communication with the UEs, where the UE can be in communication with a first access point (e.g. a WWAN access point using a first radio access technology (RAT) and a second access point (e.g. WLAN access point));
identifying, by the computing device, that the computing device has wirelessly connected to both a WWAN access point that is communicating using the WWAN technology and a WLAN access point that is communicating using the WLAN technology (Ozturk, Fig. 3, [0055]; the UE is connected to a peer entity by a first data path through a base station using LTE which is a WWAN technology, and a second path through a WLAN access point);
determining, by the computing device and while the computing device is communicating data over a single one of multiple WLAN radio chains in support of the full-duplex voice communication session, that a level of non-voice session data that is queued for transmission or receipt by the computing device is greater than the threshold level of data (Ozturk, Fig. 6, [0075]; the UE may determine the buffer reporting value by comparing for example the total amount of data available in the PDCP queue is less than or equal to a minimum data threshold for communicating data associated with the logical traffic connection via the WLAN access point.  Otherwise, the buffer reporting value may be determined as described.  Ozturk in this otherwise instance determines that the total amount of data available in the PDCP queue is not less than or equal which is equivalent to being greater than the threshold).
While Ozturk teaches performing an action as a result of the computing device having determined that the level of data that is queued for transmission or receipt by the computing device is greater than the threshold level of data (Ozturk, Fig. 6, [0075] teaches this action being buffer reporting on the amount of data in the PDCP queue) and having multiple WLAN radio chains (Ozturk, [0088]; the transmitter may include a single antenna or a plurality of antennas), Ozturk does not expressly teach switching, by the computing device, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain in support of the full-duplex voice communication session, wherein communicating data over the WWAN radio chain includes transmitting and receiving the voice session data, and transmitting or receiving the non-voice session data.
However, Ozturk2 teaches switching, by the computing device, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain in support of the full-duplex voice communication session, wherein communicating data over the WWAN radio chain includes transmitting and receiving the voice session data, and transmitting or receiving the non-voice session data (Ozturk2, [0099]-[0103]; conditions are evaluated that may include switching a bearer if one access link is poor while the other link is acceptable where the links may be WWAN link or WLAN link or vice versa, where the token bucket mechanism is used to determine how much of the data flow uses the first RAT and how much uses the second RAT.  In an instance where x=0% of the data flow is to use the WWAN link, then all of the data flow would use the WLAN link and the token bucket may shift the setting where x could approach 100% or all of the data flow is to use the WWAN link and consequently none would use the WLAN link, hence a switch fully taking place).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk to include the above recited limitations as taught by Ozturk2 in order to dynamically split bearers between various radio access technologies (Ozturk2, [0003]).
Ozturk in view of Ozturk2 does not expressly teach there are multiple WLAN Radio chains.
However, Wietfeldt teaches there are multiple WLAN radio chains (Wietfeldt, Fig. 6, [0052]; a WLAN radio may support MIMO operation with two, three, or four antennas).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 to include the above recited limitations as taught by Wietfeldt in order to increase throughput (Wietfeldt, [0052]).
Ozturk in view of Ozturk2 further in view of Wietfeldt does not expressly teach the computing device distinguishing between voice data and non-voice data for communications.
However, Zhu teaches the computing device distinguishing between voice data and non-voice data for communications (Zhu, [0134]; the traffic type optimization commences with a determination of whether real-time traffic, such as voice-over-IP is active or not, where Zhu applies a different action/parameters when determining that real-time traffic is present versus when real-time traffic is not present).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 further in view of Wietfeldt to include the above recited limitations as taught by Zhu in order to optimize based on traffic type (Zhu, [0133]).
Ozturk in view of Ozturk2 in view of Wietfeldt further in view of Zhu does not expressly teach the data is transmitted over only a single one of multiple WLAN radio chains in support of the full-duplex voice communication session.
However, Guevin teaches the data is transmitted over only a single one of multiple WLAN radio chains in support of the full-duplex voice communication session (Guevin, [0031]-[0036]; each of WLAN radio devices correspond to one antenna and operate on one channel, where WLAN radio device P can be set to operate on channel 1, device Q can operate on channel 2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt further in view of Zhu to include the above recited limitations as taught by Guevin in order to minimize the likelihood of interference between the signals carried by adjacent antennas (Guevin, [0005]).

Regarding claim 31, Ozturk teaches a computing device, comprising:
one or more processors (Ozturk, Fig. 7, [0085]; a processor); and
one or more computer-readable devices including instructions that, when executed by the one or more processors (Ozturk, [0148]; implementations may be in hardware, software executed by a processor, firmware, or any combination thereof), cause performance of operations that include:
performing, by a computing device, a full-duplex communication session with a remote computing system, wherein the computing device includes a wireless wide area network (WWAN) radio chain arranged to communicate using WWAN technology and multiple wireless local area network (WLAN) radio chains arranged to communicate using WLAN technology (Ozturk, Fig. 1, [0035] and [0038]; in the wireless communication system that may include base stations, UEs, and a core network, the base station may schedule for communication with the UEs, where the UE can be in communication with a first access point (e.g. a WWAN access point using a first radio access technology (RAT) and a second access point (e.g. WLAN access point));
identifying, by the computing device, that the computing device has wirelessly connected to both a WWAN access point that is communicating using the WWAN technology and a WLAN access point that is communicating using the WLAN technology (Ozturk, Fig. 3, [0055]; the UE is connected to a peer entity by a first data path through a base station using LTE which is a WWAN technology, and a second path through a WLAN access point);
determining, by the computing device and while the computing device is communicating data over a single one of multiple WLAN radio chains in support of the full-duplex voice communication session, that a level of non-voice session data that is queued for transmission or receipt by the computing device is greater than the threshold level of data (Ozturk, Fig. 6, [0075]; the UE may determine the buffer reporting value by comparing for example the total amount of data available in the PDCP queue is less than or equal to a minimum data threshold for communicating data associated with the logical traffic connection via the WLAN access point.  Otherwise, the buffer reporting value may be determined as described.  Ozturk in this otherwise instance determines that the total amount of data available in the PDCP queue is not less than or equal which is equivalent to being greater than the threshold).
While Ozturk teaches performing an action as a result of the computing device having determined that the level of data that is queued for transmission or receipt by the computing device is greater than the threshold level of data (Ozturk, Fig. 6, [0075] teaches this action being buffer reporting on the amount of data in the PDCP queue) and having multiple WLAN radio chains (Ozturk, [0088]; the transmitter may include a single antenna or a plurality of antennas), Ozturk does not expressly teach switching, by the computing device, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain in support of the full-duplex voice communication session, wherein communicating data over the WWAN radio chain includes transmitting and receiving the voice session data, and transmitting or receiving the non-voice session data.
However, Ozturk2 teaches switching, by the computing device, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain in support of the full-duplex voice communication session, wherein communicating data over the WWAN radio chain includes transmitting and receiving the voice session data, and transmitting or receiving the non-voice session data (Ozturk2, [0099]-[0103]; conditions are evaluated that may include switching a bearer if one access link is poor while the other link is acceptable where the links may be WWAN link or WLAN link or vice versa, where the token bucket mechanism is used to determine how much of the data flow uses the first RAT and how much uses the second RAT.  In an instance where x=0% of the data flow is to use the WWAN link, then all of the data flow would use the WLAN link and the token bucket may shift the setting where x could approach 100% or all of the data flow is to use the WWAN link and consequently none would use the WLAN link, hence a switch fully taking place).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk to include the above recited limitations as taught by Ozturk2 in order to dynamically split bearers between various radio access technologies (Ozturk2, [0003]).
Ozturk in view of Ozturk2 does not expressly teach
a wireless wide area network (WWAN) radio chain arranged to communicate using wireless WWAN technology; and
multiple wireless local area network (WLAN) radio chains arranged to communicate using WLAN technology.
However, Wietfeldt teaches
a wireless wide area network (WWAN) radio chain arranged to communicate using wireless WWAN technology (Wietfeldt, Fig. 6, [0052]; a WWAN radio may operate with a primary antenna); and
multiple wireless local area network (WLAN) radio chains arranged to communicate using WLAN technology (Wietfeldt, Fig. 6, [0052]; a WLAN radio may support MIMO operation with two, three, or four antennas).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 to include the above recited limitations as taught by Wietfeldt in order to increase throughput (Wietfeldt, [0052]).
Ozturk in view of Ozturk2 further in view of Wietfeldt does not expressly teach the computing device distinguishing between voice data and non-voice data for communications.
However, Zhu teaches the computing device distinguishing between voice data and non-voice data for communications (Zhu, [0134]; the traffic type optimization commences with a determination of whether real-time traffic, such as voice-over-IP is active or not, where Zhu applies a different action/parameters when determining that real-time traffic is present versus when real-time traffic is not present).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 further in view of Wietfeldt to include the above recited limitations as taught by Zhu in order to optimize based on traffic type (Zhu, [0133]).
Ozturk in view of Ozturk2 in view of Wietfeldt further in view of Zhu does not expressly teach the data is transmitted over only a single one of multiple WLAN radio chains in support of the full-duplex voice communication session.
However, Guevin teaches the data is transmitted over only a single one of multiple WLAN radio chains in support of the full-duplex voice communication session (Guevin, [0031]-[0036]; each of WLAN radio devices correspond to one antenna and operate on one channel, where WLAN radio device P can be set to operate on channel 1, device Q can operate on channel 2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt further in view of Zhu to include the above recited limitations as taught by Guevin in order to minimize the likelihood of interference between the signals carried by adjacent antennas (Guevin, [0005]).

Regarding claims 27 and 37, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 does not expressly teach wherein:
the single one of the multiple WLAN radio chains includes a first amplifier and a first antenna;
a second one of the multiple WLAN radio chains includes a second amplifier and a second antenna;
the WWAN radio chain includes a third amplifier and a third antenna; and the first antenna, the second antenna, and the third antenna are physically separated from each another.
However, Wietfeldt teaches wherein:
the single one of the multiple WLAN radio chains includes a first amplifier and a first antenna (Wietfeldt, Fig. 6, [0034] and [0053] WLAN radios may be assigned three different antennas and each amplifier may be used for a specific radio);
a second one of the multiple WLAN radio chains includes a second amplifier and a second antenna (Wietfeldt, Fig. 6, [0034] and [0053] WLAN radios may be assigned three different antennas and each amplifier may be used for a specific radio);
the WWAN radio chain includes a third amplifier and a third antenna (Wietfeldt, Fig. 6, [0034] and [0053]; WWAN radio may be assigned to antenna 1 and each amplifier may be used for a specific radio); and 
the first antenna, the second antenna, and the third antenna are physically separated from each another (Wietfeldt, Fig. 6, antennas 1-4 are all different and separated from each other in some capacity).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 to include the above recited limitations as taught by Wietfeldt in order to increase throughput (Wietfeldt, [0052]).

Regarding claims 28 and 38, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Further, Ozturk teaches wherein: 
the WLAN technology comprises Wi-Fi technology (Ozturk, [0055]; WLAN (e.g. Wi-Fi) RATs); and
the WWAN technology comprises cellular technology that uses one or more of Global System for Mobiles (GSM), Code Division Multiple Access (CDMA), or Long-Term Evolution (LTE) (Ozturk, [0055]; WWAN (e.g. LTE/LTE-A) RATs).

Regarding claims 29 and 39, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 does not expressly teach wherein: 
communications using one or more of the WLAN radio chains communicate using center channel frequencies between 2GHz and 30GHz; and
communications using the WWAN radio chain communicate using center channel frequencies between 300MHz and 2000MHz.
However, Wietfeldt teaches wherein: 
communications using one or more of the WLAN radio chains communicate using center channel frequencies between 2GHz and 30GHz (Wietfeldt, Table 1, [0044]; WLAN radios at 2400, 5800 MHz frequency bands); and
communications using the WWAN radio chain communicate using center channel frequencies between 300MHz and 2000MHz (Wietfeldt, Table 1, [0044]; WWAN radio at 748-782, 824-960 MHz frequency bands).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 to include the above recited limitations as taught by Wietfeldt in order to support different radios and operating modes (Wietfeldt, [0044]).

Regarding claims 30 and 40, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Further, Ozturk teaches wherein the level of nonvoice session data that is queued for transmission or receipt comprises a trend level at which non-voice session data that is queued for transmission or receipt is increasing or decreasing (Ozturk, Fig. 6, [0072]; the UE has a configuration that include parameters for a ratio of data to be transmitted and the total amount of data buffered in the PDCP queue, which constitutes changes in the WLAN load.  The examiner contends that a load of data changing is equivalent to the claim language of the load of data for transmission is increasing or decreasing).

Claims 22, 26, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin as applied to claims 21 and 31 above, and further in view of Attar et al. (US 2013/0242772 A1), hereafter referred Attar.  Attar was cited by applicant’s IDS filed 10 July 2020.

Regarding claims 22 and 32, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin does not expressly teach wherein the computing device had been communicating data over more than one of the multiple WLAN radio chains immediately prior to the computing device switching to using the single one of the multiple WLAN radio chains.
However, Attar teaches wherein the computing device had been communicating data over more than one of the multiple WLAN radio chains immediately prior to the computing device switching to using the single one of the multiple WLAN radio chains (Attar, Fig. 6, [0051]-[0052]; it may be advisable to enable multiple receive chains for the current control interval).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin to include the above recited limitations as taught by Attar in order to balance higher data transmission rates with efficient power consumption in the wireless device (Attar, [0005]).

Regarding claims 26 and 36, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin does not expressly teach wherein the computing device communicating data over the single one of the multiple WLAN radio chains, including the voice session data from the full-duplex voice communication session, is further in distinction to the computing device communicating data over the WWAN radio chain, such that data is being transmitted over only the single one of the multiple WLAN radio chains.
However, Attar teaches wherein the computing device communicating data over the single one of the multiple WLAN radio chains, including the voice session data from the full-duplex voice communication session, is further in distinction to the computing device communicating data over the WWAN radio chain, such that data is being transmitted over only the single one of the multiple WLAN radio chains (Attar, Fig. 6, [0055]-[0056]; once the one or more historical communication parameters have been determined, an analysis is made to decide if enablement of multiple receive chains are used or a single receive chain).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin to include the above recited limitations as taught by Attar in order to balance higher data transmission rates with efficient power consumption in the wireless device (Attar, [0005]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin as applied to claims 1 and 11 above, and further in view of Gupta et al. (US 2018/0124643 A1), hereafter referred Gupta.  Gupta was cited by applicant’s IDS filed 10 July 2020.

Regarding claims 23 and 33, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin does not expressly teach wherein the computing device is configured to communicate data over the WWAN radio chain, including the voice session data from the full-duplex voice communication session, as a result of the computing device having determined that the level of non-voice session data that is queued for transmission or receipt by the computing device does not fall beneath the threshold level of data.
However, Gupta teaches wherein the computing device is configured to communicate data over the WWAN radio chain, including the voice session data from the full-duplex voice communication session, as a result of the computing device having determined that the level of non-voice session data that is queued for transmission or receipt by the computing device does not fall beneath the threshold level of data (Gupta, [0039]; the device communicates on the WWAN channel when the WLAN access point load exceeds a threshold).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin to include the above recited limitations as taught by Gupta in order to mitigate high latency (Gupta, [0037]).

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin as applied to claims 1 and 11 above, and further in view of Smadi et al. (US 2012/0099562 A1), hereafter referred Smadi.  Smadi was cited by applicant’s IDS filed 10 July 2020.

Regarding claims 24 and 34, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin does not expressly teach further comprising: determining, by the computing device and while the computing device is communicating data over the single one of the multiple WLAN radio chains, that a quality of WLAN communications drops below a threshold quality level; and
switching, by the computing device as a result of the computing device having determined that the quality of WLAN communications dropped below the threshold quality level, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain, including voice session data from the full-duplex voice communication session.
However, Smadi teaches further comprising: determining, by the computing device and while the computing device is communicating data over the single one of the multiple WLAN radio chains, that a quality of WLAN communications drops below a threshold quality level (Smadi, [0052]; continually monitoring the signal quality estimate, the signal quality estimate is below the second quality threshold); and
switching, by the computing device as a result of the computing device having determined that the quality of WLAN communications dropped below the threshold quality level, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain, including voice session data from the full-duplex voice communication session (Smadi, [0052]; if the signal quality estimate is below the second quality threshold then the mobile device performs a vertical handover procedure to base station of WWAN).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin to include the above recited limitations as taught by Smadi in order to hand over reliably and seamlessly from one wireless network (e.g. WLAN) to another wireless network (e.g. WWAN) when necessary (Smadi, [0005]).

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin as applied to claims 21 and 31 above, and in view of Gupta further in view of Smadi.

Regarding claims 25 and 35, Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin teaches the computer-implemented method of claim 21 and the computing device of claim 31 above.  Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin does not expressly teach further comprising: determining, by the computing device and while the computing device is communicating data over the single one of the multiple WLAN radio chains, that the level of non-voice session data that is queued for transmission or receipt by the computing device is greater than a second threshold level of data, wherein the second threshold level of data is greater than the first threshold level of data; and switching, by the computing device as a result of the computing device having determined that the level of non-voice session data that is queued for transmission or receipt by the computing device is greater than the second threshold level of data, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain, including voice session data from the full-duplex voice communication session.
However, Gupta teaches further comprising: 
determining, by the computing device and while the computing device is communicating data over the single one of the multiple WLAN radio chains, that the level of non-voice session data that is queued for transmission or receipt by the computing device is greater than a threshold level of data (Gupta, [0039]; the device can disable communication using the WWAN RAT WLAN channel when the WLAN access point load exceeds a threshold); and 
switching, by the computing device as a result of the computing device having determined that the level of non-voice session data that is queued for transmission or receipt by the computing device is greater than the second threshold level of data, from using the single one of the multiple WLAN radio chains to using the WWAN radio chain, and communicating data over the WWAN radio chain, including voice session data from the full-duplex voice communication session (Gupta, [0039]; the device communicates on the WWAN channel when the WLAN access point load exceeds a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu further in view of Guevin to include the above recited limitations as taught by Gupta in order to mitigate high latency (Gupta, [0037]).
Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu in view of Guevin further in view of Gupta does not expressly teach having a second threshold, wherein the second threshold level of data is greater than the first threshold level of data.
However, Smadi teaches having a second threshold, wherein the second threshold level of data is greater than the first threshold level of data (Smadi, [0014]; the estimate is below a second quality threshold value which is less than the first quality threshold value).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ozturk in view of Ozturk2 in view of Wietfeldt in view of Zhu in view of Guevin further in view of Gupta to include the above recited limitations as taught by Smadi in order to hand over reliably and seamlessly from one wireless network (e.g. WLAN) to another wireless network (e.g. WWAN) when necessary (Smadi, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416